White, J.
The motion of the assistant attorney general *664in this case must be sustained. A recognizance which does-not substantially conform to the statutory requirements, as set out in the form provided by statute (2 Pase. Dig., Arts.-6599, 6600), will not confer jurisdiction upon this court to hear and determine any cause bailable on appeal.
The recognizance, instead of being conditioned as prescribed—that the cognizor will appear before the proper court at the proper time, and there remain, etc., “to abide the judgment of the court of appeals of the state of Texas”— is conditioned that he “ shall continue from day to day, and term to term, until his said appeal has been decided by said court of appeals; then, in that case, it "shall be null and void; otherwise, shall remain in full force and eifect.”
In other words, the party binds himself to appear as long as his appeal is undecided, but as soon as it is decided, no matter how, and at the very time, perhaps, when his attendance will be most needed in the lower court, he obligates himself that he shall not be bound to appear.
The appeal is dismissed for the want of a sufficient recognizance.

Dismissed.